January 24, 1972



Honorable Robert S. Calvert           Opinion No. M- 1044
Comptroller of Public Accounts
State Finance Building                Re:      Authority of the Comptroller
Austin, Texas 78711                            to disburse a lump sum ap-
                                               propriation to the Elm Creek
Dear Mr. Calvert:                              Water Control District.
          Your request for an opinion on the above subject matter
asks whether you have authority to issue a warrant in a lump sum
of $5,000.00 to the Elm Creek Water Control District pursuant to at
item of appropriation in the current General Appropriation Act.*
This item of appropriation appears on page 128 of Article III of the
Act and reads as follows:
           "There is hereby appropriated $5,000 out
      of the General Revenue Fund for the biennium
      beginning September 1, 1971, for all necessary
      operating expenses in conjunction with the
      operation of the Elm Creek Water Control Dis-
      trict."
          The Governor's veto message dated June 20, 1971, reads, in
its relevant part, as follows:
           "Therefore, by authority granted in me by
      Article IV, Section 14, of~the Texas Constitu-
      tion, I hereby veto each and all of the items
      appropriated for the fiscal year ending August
      31, 1973 from Senate Bill No. 11, Sixty-Second
      Legislature, Regular Session." (Emphasis added.)




l   S.B. 11, Acts 62nd Leg., R.S. 1971, as amended by S.B. 7, 1st
    C.S., same Leg., 1971.

                                 -5104-
Hon. Robert S. Calvert, page 2     (M-1044)



          The item of appropriation to the Elm Creek Water Control
District is a lump sum appropriation for not only the fiscal year
beginning September 1, 1971, but also for the fiscal year ending
August   31,   1973.

          We view the issue presented by your request as follows:
Did the Governor, by his veto message, intend to veto the entire
$5,000 item of appropriation for the Elm Creek Water Control Dis-
trict, or only that portion of the item appropriated for the fiscal
year ending August 31, 19731
          The applicable rule of construction is that "In construing
the purport of a veto message the same rules of construction that
govern in construing legislative acts should be applied." Fulmore
v. Lane, 104 Tex. 499, 509, 140 S.W. 405, 411 (1911). In accordance
wfthis    rule, we are of the opinion that, as stated in his veto
message, the Governor intended to veto only that portion of the ap-
propriation for the District for the fiscal year ending August 31,
1973.
          Having arrived at the foregoing premise concerning the in-
tent of the Governor, we now consider whether his veto of a portion
of a lump sum, two-year appropriation is valid. Clearly, his veto
would be valid if the appropriation to the District bad been made
in terms of two separate fiscal year items. Fulmore v. Lane, m.
          This not being the case, however, it is settled that the
zt:z     has no constitutional authority to veto only a portion of
       . Either the entire item must be vetoed, or the entire item
will stand as it was enacted by the Legislature. As the Supreme
Court of Texas long ago stated:

             "The executive veto power is to be found
       alone in section 14, article 4, of the Constitution
       of this State. By that section he is authorized to
       disapprove any bill in whole, or if a bill contains
       several  items of appropriation, he is authorized to
       object to one or more of such items. Nowhere in the
       Constitution is the authority given the Governor to
       approve In part and disapprove in part a bill.,,,The
       only additional authority to disapproving,a bill in
       whole is that given to object to an item or items
       where a bill contains several items of appropriation.
       It follows conclusively that where the veto power is
       attempted to .be exercised to object to a paragraph
       or portion of a bill other than an item or items,
       or the-language qualifying an appropriation or di-
       recting the method of its uses, he exceeds the
                                 -5105-
  .     .




Hon. Robert S. Calvert, page 3     (M-1044)


      constitutional authority vested in him, and
      his objection to such paragraph, or portion
      of a bill, or language qualifying an appropria-
      tion, or directing the method of its use, becomes
      noneffective. So that we are constrained to hold
      that that portion of the veto message. . . was un-
      authorized and therefore noneffective, and the
      paragraph so attempted to be stricken out will
      remain as a part of the aoorooriation bill."
      Fulmore v. Lane, 104 Tex.-499; 514, 140 S.W.
405, 412 1911 . (Emphasis added.)
          Similar situations that have arisen in the courts of our
sister states have been adjudicated in consonance with our holding
in this Opinion. Fergus v. Russell, 110 N.E. 130, 146-48 (Ill.Sup.
1915); Wood v. State Administrative Board, 238 N.W.,16, 18 (Mich.Sup.
1931); and.State ex rel. Turner v. Iowa Sta& Highway dom'n., 186
N.W.Zd 141, 151 (Iowa.Sup. 1971). See also, "Disapproval by governor
of a bill in part or approval with modifications", 35 A.L.R. 600
(1925), supplemented in 99 A.L.R. 1277 (1935), and the authorities
cited,therein.
          Under this form of appropriation--a lump sum for the
biennium--our opinion is that the Legislature intended that the
District might receive the full lump sum at any time during the
biennium for which it was appropriated.
          The Elm Creek Water Control District was created pursuant
to Article 8280-387, Vernon's Civil Statutes, and you are advised
that that statute constitutes sufficient preexisting law authorizing
you to issue a warrant honoring the Legislature's appropriation of
funds to the District. Attorney General's Opinion No. WW-1188 (1961).
          Inasmuch as the Governor's attempted veto of the portion of
the appropriation for the District for the fiscal year ending August
31, 1973 is ineffective and nugatory, you are further advised that
the entire lump sum appropriation is valid, and that you may issue a
warrant in a lump sum of $5,000 to the District, rather than requiring
specific vouchers of requisition from the officers of the District.
Attorney General's Opinions Nos. MS-88 (1953), M-723 (1970) and
WW-1188 (1961); Attorney General's Opinion No. WW-187 (1957) is
distinguishable.




                                 -5106-
.   ,


    lion.Robert S. Calvert, page 4       (M-1044)


                               SUMMARY
             The $5,000 item of appropriation to the
        Elm Creek Water Control District for the
        biennium ending August 31, 1973, found at
        page 128 of Article III of the current General
        Appropriation Act (S.B. 11, Acts 62nd Leg., R.S.,
        1971, as amended by S.B. 7, 1st C.S., same Leg.,
        1971) is valid in its entirety, and the Comptroller
        of Public Accounts has authority to issue a warrant
        in a lump sum of $5,000.
              Pursuant to Section 14 of Article IV of the
         Constitution of Texas, the Governor has no au-
         thority to veto a portion of an item of appropriation:
         either the entire item must be vetoed, or none of it.
         An attempted veto of a portion of an item is nugatory
         and of no effect, and the item attempted to be vetoed
         is valid in its entirety.




                                          ney General of Texas
    Prepared by Austin C. Bray, Jr.
    Assistant Attorney General
                          -.
    APPROVED:
    OPINION COMMITTEE
    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Mel Corley
    Arthur Sandlin
    Ralph Rash
    Jack Goodman
    SAW MCDANIEL
    Staff Legal Assistant
    ALFRED WALKER
    Executive Assistant
    NOLA WRITE
    First Assistant



                                      -5107-